         Case 2:16-cv-02723-JWB Document 223 Filed 07/29/19 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

J&M INDUSTRIES, INC.,                               )
                                                    )
               Plaintiff,                           )
                                                    ) Case No. 2:16-cv-2723-JTM-KGG
                                                    )
       v.                                           )
                                                    )
RAVEN INDUSTRIES, INC.,                             )
                                                    )
               Defendant.                           )

   RAVEN’S MOTION TO STRIKE NEW ALLEGATIONS IN J&M’S “REBUTTAL”
                 EXPERT REPORT ON INFRINGEMENT

       Defendant Raven Industries, Inc. (“Raven”) respectfully files this motion to strike the new

and previously undisclosed infringement allegations contained in the Rebuttal Expert Report of

Jeffrey D. Decker Regarding the Infringement of U.S. Patent Numbers 9,347,239 and 9,890,550,

submitted on July 18, 2019. As is discussed in detail in the accompanying Memorandum in

Support, Mr. Decker introduced new allegations regarding alleged direct infringement of the ʼ239

and ̕550 Patents that:

       (1) J&M has never previously identified in discovery;

       (2) J&M did not identify in its Infringement Contentions;

       (3) Were not addressed in Raven’s Expert Report regarding Infringement; and that

       (4) Raven has not had a chance to investigate.

                    CERTIFICATION REGARDING MEET AND CONFER

       Pursuant to Local Rule 37.2, Raven certifies that it has conferred with J&M regarding this

motion and J&M indicated it would oppose this motion. Raven attempted to meet and confer again

on July 29, 2019, but J&M did not return a phone call. The parties were unable to reach an

agreement regarding the dispute.




                                                1
         Case 2:16-cv-02723-JWB Document 223 Filed 07/29/19 Page 2 of 3




       WHEREFORE, for the reasons set out more fully in the accompanying memorandum in

support, Raven respectfully requests that the Court strike and exclude from the case all allegations

of direct infringement contained in Mr. Decker’s report dated July 18, 2019 that were not

previously identified, specifically allegations of direct infringement against third party end-users

at these four locations: (1) Cargill Beardstown, Illinois; (2) ADM Burlington, Indiana; (3) ADM

Holland, Minnesota; and (4) ADM Marshall, Minnesota. In the alternative, Raven respectfully

requests that the Court allow Raven the opportunity to have an expert inspect the alleged new sites

of infringement and submit expert opinions rebutting Mr. Decker’s “rebuttal” allegations.



Dated: July 29, 2019                          Respectfully submitted,

                                              /s/ Patrick D. Kuehl, Jr.
                                              Patrick D. Kuehl, Jr. (KS # 20113)
                                              RIMON LAW
                                              601 e. 63rd Street, Suite 400
                                              Kansas City, MO 64110
                                              Phone: 816.839-7471
                                              Fax: 816.839-7471
                                              patrick.kuehl@rimonlaw.com

                                              David M. Stein (admitted pro hac vice)
                                              H. Josh Ji (admitted pro hac vice)
                                              GREENBERG GROSS LLP
                                              650 Town Center Drive, Suite 1700
                                              Costa Mesa, CA 92626
                                              Phone: 949.383.2822
                                              Fax: 949.383.2801
                                              dstein@ggtriallaw.com
                                              jji@ggtriallaw.com

                                              Attorneys for Defendant Raven Industries, Inc.




                                                 2
        Case 2:16-cv-02723-JWB Document 223 Filed 07/29/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I certify that on this 29th day of July 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.



                                                    /s/ Patrick D. Kuehl, Jr.
                                                    Attorney for Defendant




                                                3
